Citation Nr: 0929334	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.    

2.  Entitlement to service connection for a bilateral hand 
disability to include arthritis.

3.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served with the Illinois National Guard from 
August 1975 to April 2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for back, bilateral hand, and bilateral foot 
disabilities.     

The appellant presented testimony at a Board hearing before 
the undersigned Veterans Law Judge in May 2009.  A transcript 
of the hearing is associated with the appellant's claims 
folder.  

The issue of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Lumber spine osteopenia was diagnosed after active duty 
for training and there is no competent evidence that lumber 
spine osteopenia had its onset during a period of active duty 
for training or that the appellant was disabled due to a back 
injury incurred during active duty for training or inactive 
duty for training.    


2.  A bilateral hand disability to include rheumatoid 
arthritis was diagnosed after active duty for training and 
there is no competent evidence that bilateral hand disability 
to include rheumatoid arthritis had its onset during a period 
of active duty for training or that the appellant was 
disabled due to a hand disability from an injury incurred 
during active duty for training or inactive duty for 
training.      


CONCLUSIONS OF LAW

1.  A back disability to include lumbar osteopenia was not 
incurred in or aggravated by active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2008). 

2.  A bilateral hand disability to include rheumatoid 
arthritis was not incurred in or aggravated by active duty 
for training or inactive duty training.  38 U.S.C.A. §§ 
101(24), 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.6(a), 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training or inactive 
duty for training.  The Court of Appeals for Veterans Claims 
(Court) has held this statute, in effect, means that "if a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 
67 (citing Paulson v. Brown, 7 Vet. App. at 469-70).  
Furthermore, unless an appellant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); see also Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Active duty for training (ACDUTRA) includes full-time duty 
with the Army National Guard of any State under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(c) (2008).  Inactive duty training (INACDUTRA) includes 
service with the Army National Guard of any State (other than 
full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a [claimant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for a back disability

The appellant claims entitlement to service connection for a 
back disability.  She contends that she injured her back 
during annual training when a soldier stood on her shoulder.  
See the June 2009 statement by the appellant.  She also 
contends that she had to wear a helmet, pistol belt, 
protective mask, and suspenders on her shoulders which caused 
injury to her back and her back was injured by heavy lifting.  
She asserts that her disability was aggravated or caused form 
annual training and weekend monthly drills.  See the June 
2009 statement by the appellant and the appellant's testimony 
at a hearing before the Board in May 2009.   

In order for service connection to be awarded based upon 
ACDUTRA, the claimant must establish that he or she was 
disabled from an injury or disease incurred or aggravated in 
the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), 
(24), 1110; 38 C.F.R. §§ 3.6 (c).  See also Paulson, 
7 Vet. App. at 470.  In order for service connection to be 
awarded based upon INACDUTRA, the claimant must establish 
that he or she was disabled from an injury incurred or 
aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. 
§§ 101(2), (24); 38 C.F.R. §§ 3.6.  See also Paulson, 
7 Vet. App. at 470.  

Service treatment records show that in June 1976, the 
appellant reported having recurrent back pain.  Examination 
of the spine was normal.  Service treatment records show that 
the appellant had no further complaints pertinent to the back 
on subsequent exams.  Examinations in July 1980, September 
1984, April 1986, February 1990, March 1994, December 1995, 
and October 1998 indicate that examination of the spine was 
normal.  The reports show that the appellant had no 
complaints pertinent to the back and responded "no" when 
asked if she had recurrent back pain or back injury.  The 
service examinations are considered to be INACDUTRA.  See 
38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6.  This evidence 
establishes that the appellant's spine was normal during 
INACDUTRA and there is no evidence of disability of the back 
during INACDUTRA.   

The appellant separated from the National Guard on April 15, 
2004.  On the separation date of April 15, 2004, the 
appellant sought treatment for low back pain.  See the April 
2004 private medical record from L.U. Health System.  The 
record indicates that the appellant reported having low back 
pain for 10 years.  Examination of the lumbar spine and 
thoracic spine was normal.  A diagnosis was not rendered.  A 
June 2004 private medical record indicates that the appellant 
had 9 sessions of physical therapy and the back pain 
resolved, but the appellant now reported having pain in her 
left hip.  Service records show that the appellant had 
ACDUTRA from March 29, 2004 to April 2, 2004.  There is no 
evidence of a back injury or disease during this period of 
ACDUTRA or for any other period of ACDUTRA from August 1975 
to April 2004.  There is no evidence that establishes that 
the appellant was on ACDUTRA on April 15, 2004.  Thus, there 
is no competent evidence that the appellant was disabled due 
to a back injury or disease during a period of ACDUTRA.  

The evidence of record shows that osteopenia of the lumbar 
spine was diagnosed in July 2006.  There is no evidence that 
the osteopenia of the lumbar spine had its onset during a 
period of ACDUTRA.    

In the present case, the competent evidence does not 
establish that the appellant was disabled from a back injury 
or disease during ACDUTRA or was disabled from a back injury 
during INACDUTRA.  As discussed above, the appellant contends 
that she incurred back injuries during her annual or weekend 
training.  The appellant is competent to report observable 
symptoms such as pain and report or describe observable 
injuries.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
there is competent evidence that the appellant sustained a 
back injury during ACDUTRA.  However, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence which establishes that the appellant has 
medical expertise to render a medical opinion as to whether 
she was disabled from a back disability during a period of 
ACDUTRA.  The pertinent regulations require that the 
appellant must be disabled by injury or disease during 
ACDUTRA or from injury during INACDUTRA; a showing of 
symptoms is not sufficient.  All of the service examinations 
show that examination of the spine was normal.  

Further, the Board notes that the medical evidence shows that 
the appellant's current back disability is osteopenia of the 
spine.  The evidence shows that this disability was diagnosed 
in 2006, over two years after separation from the National 
Guard.  There is no competent evidence that establishes that 
osteopenia of the spine was diagnosed during a period of 
ACDUTRA and caused disability. 

Based on these findings, the Board concludes that a back 
disability was not incurred in or aggravated during a period 
of ACDUTRA or INACDUTRA.  This claim is not in relative 
equipoise; therefore, the appellant may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

Service connection for a bilateral hand disability

The appellant claims entitlement to service connection for a 
hand disability.  She contends that her disability was 
aggravated or caused from annual training and weekend monthly 
drills.  See the June 2009 statement by the appellant and the 
testimony of the appellant at a hearing before the Board in 
May 2009.    

There is evidence of a current diagnosis of rheumatoid 
arthritis.  Private medical records show that in a May 30, 
2001 record, the physician noted that the appellant had 
possible arthritis.  A September 6, 2001 ophthalmology record 
indicates that there was a suspicion that the appellant had 
the rheumatoid arthritis because of the high rheumatoid 
factor.  Private medical records dated from December 2003 to 
February 2006 show diagnoses and treatment for rheumatoid 
arthritis.      

The private medical evidence shows that the arthritis affects 
the appellant's hands.  A May 28, 2002 x-ray examination 
report indicates that there were findings of periarticular 
deossification of the metacarpal phalangeal joints of both 
hands; slight narrowing of the meta-carpal phalangeal points 
bilaterally; most marked on the right index finger and little 
small finger; and probable slight joint narrowing at the 
distal radial carpal joint space.  The appellant had 
complaints that her hands hurt.  

As noted above, in order for service connection to be awarded 
based upon ACDUTRA, the claimant must establish that he or 
she was disabled from an injury or disease incurred or 
aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. 
§ 101(2), (22); 38 C.F.R. § 3.6 (c).  See also Paulson, 
7 Vet. App. at 470.  In order for service connection to be 
awarded based upon INACDUTRA, the claimant must establish 
that he or she was disabled from an injury incurred or 
aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. 
§ 101(2), (23); 38 C.F.R. §§ 3.6(d).  See also Paulson, 
7 Vet. App. at 470.

Regarding periods of INACDUTRA, service treatment records 
show that in June 1976, the appellant reported having painful 
and swollen joints.  Examination of the upper extremities was 
normal.  Service treatment records show that the appellant 
had no further complaints pertinent to the hands upon 
subsequent examinations.  Examinations in July 1980, 
September 1984, April 1986, February 1990, March 1994, 
December 1995, and October 1998 indicate that examinations of 
the upper extremities was normal.  The reports show that the 
appellant had no complaints pertinent to the hands and 
responded "no" when asked if she had swollen or painful 
joints or impaired use of her hands.  The appellant separated 
from the National Guard on April 15, 2004.  This medical 
evidence shows that the appellant did not have a hand 
disability during INACDUTRA.   

There is no competent evidence that the appellant was 
disabled due to rheumatoid arthritis during a period of 
ACDUTRA.  There is no competent evidence that the rheumatoid 
arthritis had its onset during a period of ACDUTRA.  The 
record shows that rheumatoid arthritis was suspected upon 
examination on May 30, 2001 and September 6, 2001.  Upon x-
ray examination on September 28, 2002, arthritis of the hands 
was detected.  The impression was probable rheumatoid 
arthritis.  An April 18, 2003 treatment records shows an 
assessment of polyarthritis.  The appellant did not serve on 
ACDUTRA on these dates.  In 2001, the appellant served on 
ACDUTRA on February 10 and 11, May 12 to May 26, and December 
7 to 21, 2001.  In 2002, the appellant served on ACDUTRA on 
September 28, 2002.  In 2003, the appellant served on ACDUTRA 
from March 14 to 16, March 22 to 24, May 7 to May 9, June 14 
to 28, August 2 to 16, August 25 to 27, September 8 to 19, 
September 22 to 26, and November 30 to December 5, 2003.  

In the present case, the competent evidence does not 
establish that the appellant was disabled from rheumatoid 
arthritis or arthritis of the hands during ACDUTRA.  As 
discussed above, the appellant contends that she incurred her 
hand disability during her annual or weekend training.  
However, all of the service examinations show that 
examination of the upper extremities was normal.  There is no 
competent evidence that the appellant was disabled due to a 
hand disability from an injury during a period of ACDUTRA.  
The appellant is competent to report observable symptoms such 
as pain and report or describe observable injuries.  However, 
there is no evidence which establishes that the appellant has 
medical expertise to render a medical opinion as to whether 
she was disabled from an injury during a period of ACDUTRA.  
The appellant must establish disability due to disease or 
injury during ACDUTRA or due to injury during INACDUTRA.  
Evidence of an injury or symptom without evidence of 
disability at the time of ACDUTRA or INACDUTRA is not 
sufficient to establish service connection.  

Based on these findings, the Board concludes that a hand 
disability to include rheumatoid arthritis was not incurred 
in or aggravated during a period of ACDUTRA or INACDUTRA.  
This claim is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the appellant in June 
2004, prior to the initial adjudication of the claims.  The 
letter notified the appellant of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the appellant and what information and 
evidence would be obtained by VA.  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
her claims to the RO.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective dates in October 
2006, and the claims were readjudicated in the February 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
record establishes that the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claims.  Thus, there is no prejudice to the appellant in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the appellant and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Private treatment records 
from the L.U. Health System, N.M.F.F., and M. & S. Surgical 
including treatment records from Dr. L.S. were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.

A VA examination to obtain a medical opinion was not 
conducted.  However, such additional action is not warranted.  
In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
claimant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

For the claims of service connection for a hand disability 
and a back disability, there is no competent evidence that 
the appellant was disabled from a hand or back disability due 
to injury or disease during ACDUTRA or INACDUTRA.  In the 
absence of evidence of in-service disability during a period 
of ACDUTRA or INACDUTRA, referral of this case for an opinion 
as to etiology or date of onset would result in speculation.  
The VA examiner would be unable to provide evidence of in-
service injury, disease, or disability.  Thus, obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be futile.  The Board finds that there is 
sufficient competent medical evidence on file for the Board 
to make a decision on the claim.  Accordingly, a remand for 
the purpose of obtaining a medical opinion regarding whether 
the appellant's claimed disorders first manifested during a 
period of ACDUTRA or INACDUTRA is not warranted.  38 C.F.R. § 
3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for a back disability to 
include osteopenia is not warranted and the appeal is denied.  

Entitlement to service connection for a hand disability to 
include rheumatoid arthritis is not warranted and the appeal 
is denied.  




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service; and (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  

The appellant claims that she has a bilateral foot disability 
that was aggravated or caused from annual training and 
weekend monthly drills.  See the June 2009 statement by the 
appellant.  At the hearing before the Board in May 2009, the 
appellant stated that she began having foot problems in 1978 
and she was prescribed orthotics.  She asserts that wearing 
combat boots on a daily basis and for physical training 
caused her arches to fall.  

Service treatment records show that upon service examination 
in December 1995, bilateral hallux valgus, asymptomatic, was 
diagnosed.  It appears that this examination occurred during 
a period of INACDUTRA since the service records show that the 
appellant had no ACDUTRA in December 1995.  Private medical 
records show that in 1997, the appellant began seeking 
treatment for foot disabilities.  The private medical records 
show diagnoses of hallux abducto valgus, metatarus primus 
adductus, capsulitis and tendinitis of the first 
metaphalangeal joint, Tailor's bunion, and metatarsalgia.  
The Board finds that a medical examination is needed to 
determine whether the appellant was disabled due to a foot 
disability incurred from an injury during INACDUTRA or 
ACDUTRA and whether the appellant currently has a foot 
disability that is related to the diagnosis of hallux valgus 
in December 1995.    

The appellant should be asked to provide the names, 
addresses, and approximate dates of treatment of all VA and 
non-VA health care providers who have provided treatment for 
a bilateral foot disability since 2004.  Provide any 
necessary authorizations to the appellant.  If the appellant 
adequately identifies any such health-care providers and 
provides the necessary authorizations, request legible copies 
of all pertinent clinical records that have not been 
previously obtained.  VA will make reasonable efforts to 
obtain relevant records from private medical care providers, 
if the records are adequately indentified and if the claimant 
authorizes the release of such records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
care providers who have provided 
treatment for a bilateral foot disability 
since 2004.  If the appellant adequately 
identifies any healthcare providers and 
provides any necessary authorizations, 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of any current foot disability.  
The appellant's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all current 
diagnoses.  If a foot disability is 
found, the examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that the appellant 
was disabled due to a foot disability 
during a period of INACDUTRA or ACDUTRA 
and whether the appellant currently has a 
foot disability that is related to the 
diagnosis of hallux valgus in December 
1995.  The examiner should provide a 
rationale for all conclusions.

3.  Then, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the appellant and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


